Exhibit 10.1

 

ENVISION LETTERHEAD

 

 

 

July 12, 2019

 

Katherine H. McDermott

[address]

 

Dear Katherine:

 

On behalf of Envision Solar International (the “Company”), it is my pleasure to
offer you the position of Chief Financial Officer. This letter constitutes the
entire agreement relating to the terms of your employment.

 

The terms set forth below shall be effective as of your date of hire, which is
anticipated to be July 23, 2019 (the “Effective Date”), conditioned upon
approval by the Company’s Board of Directors and its Compensation Committee. If
the terms as stated below are not approved by the Board of Directors and its
Compensation Committee, you will be notified before the Effective Date.

 

Title and Base Salary. Your title will be Chief Financial Officer and you will
report directly to me. As of the Effective Date, your annual base salary shall
be $220,000.

 

Bonus Compensation. In addition to your base salary, you will be eligible for an
annual incentive cash bonus, as determined by the Compensation Committee within
ninety (90) days of the Effective Date. Your annual incentive cash bonus shall
have a target equal to 20% of your base salary as of the Effective Date,
prorated for the portion of year during which you are employed by the Company.
The target bonus and its components, the Company performance goals, and your
individual objectives shall be determined and documented by the Compensation
Committee of the Board of Directors.

 

Equity Awards. Concurrent with the commencement of your employment with the
Company, you will be granted an option to purchase shares of common stock of the
Company (“Company Common Stock”) as follows, under the terms and conditions of a
Non-Qualified Stock Option Agreement (an “Option”):

 

Strike Price* Number of Shares FMV 49,104

 

* FMV = the price of a share of the Company’s common stock at close of market on
the date of grant.

 

Your Option shall vest and become exercisable in 48 equal monthly installments,
with the first such monthly vesting date taking place on August 31, 2019 and
subsequent vesting dates on the last day of the next 47 months thereafter,
subject to your continued service through the applicable vesting date. The
option grant will be subject to the terms of the applicable equity compensation
plan or arrangement in effect at the time of grant. You should be aware that you
may incur federal and state income taxes as a result of your receipt or the
vesting of any equity compensation awards and it shall be your responsibility to
pay any such applicable taxes.

 

Other Benefits. You will be eligible for all Company adopted benefits, under the
terms and conditions of such benefit plans. Your coverage for such benefits will
become effective on the first of the month following your first thirty (30) days
of employment.

 

 

 



 1 

 

 

Vacation. While employed, you will be entitled to such number of vacation/paid
time off (“PTO”) days set forth below pursuant to the Company’s vacation/PTO
policies as in effect from time to time (and pro rated for any partial years
during the employment period), and subject to a maximum overall limitation under
the Company policies on the number of unused PTO days (including unused PTO days
carried over from prior years) and with no additional PTO days accruing while
your vacation balance is not below such cap.

 

YEARS NUMBER OF DAYS 1-2 4 weeks 3-4 5 weeks 5+ 6 weeks

 

Conditions of Employment.

 

Your employment is “at-will,” which means that either you or the Company may
terminate the employment relationship at any time for any reason or for no
reason. This at-will relationship may not be modified by any oral or implied
agreement.

 



  • In accordance with the Federal Immigration Reform and Control Act of 1986,
we are required to have Employment Eligibility Verification form I-9 on file. On
your first day of employment, you will be asked to provide identification needed
to complete the Form I-9 requirements.         • You will sign the Company’s
confidentiality and proprietary information agreement.         • You will be
required to comply with the Company’s personnel policies outlined in the
Employee Handbook or as adopted from time to time by the Company.         • You
represent to the Company that you are not subject to any obligation, contractual
or otherwise, that prevents or restricts you from becoming employed by the
Company, or that creates any potential or actual conflict of interest, or places
the Company at risk of liability for hiring you.         • You represent and
agree that you have not taken, and will not import or use any proprietary or
trade secret information belonging to any other person or entity, including your
former employer, in the discharge of your duties for the Company.

 

The information contained in this letter represents the entire substance of the
Company’s offer of employment to you and is contingent upon successful
completion of all pre-and post-employment checks. If all the above terms and
conditions meet with your approval, please sign this letter and return it by
July 19, 2019. If this document is not returned by this date, this offer of
employment shall be withdrawn.

 

I very much look forward to you joining the Envision Solar team. If you should
have any questions, please feel free to call me.

 

Sincerely,

 

 

/s/ Desmond Wheatley                           

Desmond Wheatley

Chief Executive Officer

 

 

 

ACCEPTED BY:

 

/s/ Katherine H. McDermott                  

Kathy McDermott

 

Date: July 15, 2019

 

 

 

 

 

 



 2 

